BROCK, Judge.
It was stipulated: (1) that Stanley Parks died as a result of injuries sustained in the collision; (2) that Sandra Dolan wa's operating the defendant Jennette’s automobile as his agent, with his consent, and within the scope of the agency or master-servant relationship; (8) that the additional defendant, Bright, was operating the decedent’s automobile with the owner’s permission.
The original defendant’s allegation contained in his counterclaim against plaintiff that Bright was operating the decedent’s automobile “at the request and with the consent of the said Stanley Parks and under his direction, supervision, and control as his agent and within the scope of said employment, and that the plaintiff’s intestate, Stanley Parks, exercised control over the operation of said vehicle . . .” was controverted neither by the pleadings nor by the evidence.
Thus, the issue of the actual and proximate cause of the decedent’s death, and the issue of the imputability of any negligence of Bright and Dolan to the decedent and the original defendant, respectively, are judicially admitted, and were not before the court on the motions for directed verdict.
Therefore, the issues on appeal are whether the plaintiff’s evidence of negligence imputable to the original defendant Jen-nette was sufficient to require submission of the case to the jury, and whether the evidence discloses contributory negligence as a matter of law.
We think this case is controlled by our decision in Douglas v. Booth, 6 N.C. App. 156, 169 S.E. 2d 492. There is no evidence that Mrs. Dolan knew, or had reason to know, that the stop sign had been erected or removed. Although she had passed through *255the intersection earlier in the day, the evidence is silent as to whether the sign was in place at that time. As to her, the rules governing uncontrolled intersections apply. She approached the intersection from the right of the automobile in which the decedent was riding; thus, she could rightfully assume the right-of-way. G.S. 20-155 (a). There is no evidence of excessive speed on her part, nor of any other negligence.
Plaintiff attempts to avoid the result of Douglas v. Booth, supra, and indeed, to turn it to his favor, by distinguishing it on the ground that it involved a 4-way intersection, whereas the case at bar involves a 3-way or “T” intersection. His contention, apparently, is that a “T” intersection creates a dominant-servient relationship between the intersecting roads, the right-of-way belonging to the motorist on the through highway, or cap of the “T,” even if he approaches from the left of the other motorist. We think plaintiff’s reliance on Douglas is misplaced. While we are not called upon at this time to enumerate the circumstances under which a dominant-servient relationship may arise, and we expressly refrain from so doing, suffice it to say that we find no basis for holding that such a relationship is imposed on the facts of this case.
Plaintiff also contends that the decedent’s automobile entered the intersection first and thereby obtained the right-of-way, notwithstanding that he was to Mrs. Dolan’s left. However, the evidence is, at best, equivocal. Any inference that the decedent’s automobile entered the intersection first would be based on mere conjecture. Since Mrs. Dolan, pursuant to G.S. 20-155(a), was entitled to the right-of-way, it was incumbent upon plaintiff, who had the burden of proof, to establish facts sufficient to bring the case within G.S. 20-155 (b). Bennett v. Stephenson, 287 N.C. 377, 75 S.E. 2d 147. This he failed to do.
Plaintiff has failed to offer any evidence of actionable negligence on the part of Mrs. Dolan. Directed verdicts were properly granted.
Affirmed.
Judge Morris concurs.
Judge Vaughn dissents.